Citation Nr: 0924807	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post cervical discectomy with degenerative disc 
disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972, and from November 1975 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
continued an evaluation of 20 percent for status post 
cervical discectomy with degenerative disc disease.

The Board notes that, in an August 2004 rating decision, the 
Veteran was also granted a temporary evaluation of 100 
percent for convalescence for the period of June 2, 2004 to 
August 31, 2004.  Additionally, in a January 2005 rating 
decision, the Veteran was granted a temporary evaluation of 
100 percent for convalescence for the period of November 3, 
2004 to December 31, 2004. 

Since the RO assigned a total rating for only limited periods 
of time and, thus, did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

With regard to any additional evidence that has been 
submitted to the Board without a waiver of initial review by 
the agency of original jurisdiction, as the Veteran's claim 
is being remanded, the Board finds it appropriate to proceed 
with the adjudication of this claim with no prejudice to the 
Veteran.  
Finally, the Board notes that the Veteran submitted a 
statement in March 2009 indicating that he wished to claim 
service connection for carpal tunnel syndrome, depression, 
and a low back condition.  He also indicated that he wished 
to file a claim for an increased rating for right ulnar 
neuropathy.  These issues are referred back to the RO for 
appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges that his service-connected status post 
cervical discectomy with degenerative disc disease warrants a 
higher evaluation.  Upon review of the claims file, the Board 
finds that additional development is necessary prior to the 
adjudication of this claim.  

At the March 2009 hearing, the Veteran's representative 
specifically asked the Veteran if his cervical spine 
disability had worsened since his most recent January 2005 VA 
examination.  The Veteran responded that his disability has 
worsened since this examination.  Specifically, the Veteran 
asserted that his pain has increased and his range of motion 
has decreased.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, this claim must be remanded 
in order to afford the Veteran a VA examination to determine 
the current severity of his status post cervical discectomy 
with degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a VA 
examination in order to determine the 
current severity of his status post 
cervical discectomy with degenerative 
disc disease.  The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, 
the examiner should note the 
Veteran's ranges of motion for his 
cervical spine, as well as any 
incapacitating episodes that the 
Veteran has experienced and the 
specific causes of such 
incapacitating episodes.  The 
examiner should comment as to whether 
the cervical spine exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to his service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to these 
symptoms).  The examiner should also 
discuss whether pain significantly 
limits functional ability during 
flare-ups or when the cervical spine 
is used repeatedly over a period of 
time (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups).  Finally, 
the examiner should note whether the 
Veteran experiences any neurological 
abnormalities or radiculopathy as a 
result specifically of his cervical 
spine disability.  Any symptoms that 
can be attributed to the Veteran's 
nonservice-connected carpal tunnel 
syndrome should be noted as such.  
The complete rationale for any 
opinions expressed should be 
provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that 
was submitted since the November 2006 
supplemental statement of the case 
(SSOC).  If the benefit sought 
remains denied, he should be provided 
a SSOC.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


